Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
) Date: August 24, 2007

In re CMS LCD COMPLAINT: )

Local Coverage Determination: )
OXALIPLATIN (ELOXATIN®), ) Docket No. C-06-656
LCD Database ID Number L13743. ) Decision No. CR1639

)

DECISION

issue this decision deciding the hearing request brought by an aggrieved Medicare
eneficiary (AB) challenging Local Coverage Determination (LCD) L13743, issued by
the local New Jersey Medicare Contractor, Empire Medical Services (Empire), refusing
coverage and payment by the Medicare program for treatment with oxaliplatin (Eloxatin)
for the AB’s transitional cell carcinoma of the bladder. I find the record of the LCD is
complete and adequate to support the validity of the LCD and, thus, conclude that the
LCD is reasonable.

I. Background and Undisputed Facts

hear and decide this case pursuant to regulations governing challenges to LCDs
published at 42 C.F.R. Part 426, Subparts C and D.

The following facts appear undisputed and I accept them as true. The AB was diagnosed
with bladder carcinoma. He initially had chemotherapy and it appeared that the bladder
carcinoma was responding. A recurrence was noted and in May 2005 he had a radical
cystoprostectomy, bilateral lymph node dissection and ileoconduit urinary diversion.
When certain neoadjuvant and adjuvant chemotherapy did not bring about expected
results, it was decided in November 2005 to change the protocol of his treatment and start
chemotherapy with oxaliplatin (Eloxatin®). He had an excellent response through March
2006, but that regimen ended in April 2006 when the markers began to increase again.
2

While oxaliplatin is indicated for colorectal cancer, it was used for the AB’s bladder
cancer because he was not responding to traditional therapy and there had been some
indication in clinical trials that oxaliplatin might be beneficial in the treatment of bladder
cancer as well.

Claims were made for this treatment under Medicare Part B by the AB’s doctor, but those
claims were denied by the Medicare Carrier, Empire, due to LCD L13743, which does
not cover bladder cancer as a coverable diagnosis that supports the use of oxaliplatin.

The AB submitted a hearing request with various attachments. I directed the intermediary
to provide me with a copy of its LCD record. Empire submitted its LCD record under
cover of a letter dated October 12, 2006 (although not received in my office until
November 15, 2006). I provided the AB with the opportunity to comment on the LCD
record and to provide supplemental evidence if he wished within 30 days of his receipt of
that record. When I did not receive a response from the AB, I sent another letter
indicating he could have until January 26, 2007 to submit his written response. No
response or communication was received.

Therefore, I find the record of this case to be closed. The record consists of the AB’s
request for review of the LCD with Attachments 1-6, and the submission of the LCD
record for this LCD complaint from Empire.

II. Discussion
A. Applicable Law

An LCD, as defined by the Social Security Act (Act), is “a determination by a fiscal
intermediary or a carrier. . . respecting whether or not a particular item or service is
covered” within the area covered by the contractor. Act, section 1869(f)(2)(B) (42 U.S.C.
§ 1395ff(£)(2)(B)).

The Secretary of the Department of Health and Human Services promulgated regulations
pursuant to sections 1102 and 1871 of the Act (42 U.S.C. §§ 1302 and 1395hh),
implementing sections 1869(f)(1) and (f)(2) of the Act. 42 C.F.R. § 426.100. The
regulations are found at 42 C.F.R. Part 426. The procedures for review of an LCD are in
42 C.F.R. Part 426, Subpart D (42 C.F.R. § 426.400 et. seq.).
3

The reasonableness standard is defined at 42 C.F.R. § 426.110, as:

[T]he standard that an ALJ or the Board must apply when
conducting an LCD or an NCD [national coverage
determination] review. In determining whether LCDs or
NCDs are valid, the adjudicator must uphold a challenged
policy (or a provision or provisions of a challenged policy)
if the findings of fact, interpretations of law, and applications
of fact to law by the contractor or CMS are reasonable

based on the LCD or NCD record and the relevant record
developed before the ALJ or the Board.

Further definition of the reasonableness standard is provided by the notice of final
rule making at 68 Fed. Reg. 63,692, 63,703-04 (2003). The drafters of the regulation
discussed the reasonableness standard adopted as follows:

We are using the statutory language from sections
1869(f)(1)(A)(iii) and (f)(2)(A)(i)() of the Act, which
instructs adjudicators to defer only to the reasonable
findings of fact, reasonable interpretations of law, and
reasonable applications of fact to law by the Secretary.
The logical corollary is that the ALJs and the Board must
accord deference if the contractor’s or CMS’s findings of
fact, interpretations of law, and application of fact to law
are reasonable. The concept of deference is one that is
generally applied by courts to administrative decision
making, in recognition of the expertise of a program
agency. Thus, we view the statute as setting out a
reasonableness standard that recognizes the expertise of
the contractors and CMS in the Medicare program--
specifically, in the area of coverage requiring the exercise
of clinical or scientific judgment. So long as the outcome
is one that could be reached by a rational person, based
on the evidence in the record as a whole (including
logical inferences drawn from that evidence), the
determination must be upheld. This is not simply based
on the quantity of the evidence submitted, but also
includes an evaluation of the persuasiveness of the
material. If the contractor or CMS has a logical reason as
to why some evidence is given more weight than other
4

evidence, the ALJs and the Board may not overturn the
determination simply because they would have accorded
more weight to the evidence in support of coverage. In
some situations, different judgments by different
contractors may be supportable, especially if explained by
differences such as the ready availability of qualified
medical professionals in one contractor’s area, but not in
another. Moreover, an ALJ or the Board may not
determine that an LCD is unreasonable solely on the basis
that another Medicare contractor has issued an LCD that
permits coverage of the service at issue, under the clinical
circumstances presented by the complaint. For legal
interpretations, the reasonableness standard would not be
met if an interpretation is in direct conflict with the plain
language of the statute or regulation being interpreted.
Moreover, an interpretation in an LCD would not meet
the reasonableness standard if it directly conflicts with an
NCD or with a CMS Ruling. So long as an interpretation
is one of the readings permitted by the plain language of
the law and can be reconciled with relevant policy,
however, it must be upheld, even if the ALJ or the Board
might have reached a different result if interpreting the
statute or regulation in the first instance.

Id.
B. The LCD

The LCD provides as follows:
Indications and Limitations of Coverage and/or Medical Necessity
Oxaliplatin for injection (Eloxatin™) is an organoplatinum complex

used as antineoplastic agent.

Indications
FDA Labeled Indication:

1. ELOXATIN, used in combination with infusional 5-FU/LV, is
indicated for the treatment of patients with metastatic carcinoma of
the colon or rectum whose disease has recurred or progressed
5

during or within 6 months of completion of first-line therapy, with
the combination of bolus 5-FU/LV irinotecan.

2. Effective 01/09/2004, the FDA has approved the use of oxaliplatin
as first line therapy in combination with infusional 5-FU/LV for
the treatment of patients with advanced metastatic carcinoma of the
colon or rectum.

3. Effective 05/01/2004, coverage is extended to include patients
receiving oral capecitabine as an alternative to infusional 5-FU, in
combination with oxaliplatin.

4. Effective 11/04/2004, the FDA has approved oxaliplatin for use as
an adjuvant therapy in patients with stage 3 colon cancer who have
undergone resection of the primary tumor, when used in
combination with infusional 5-FU and leucovorin. Empire
Medicare Services will also reimburse the oxaliplatin when given
with 5-FU and capecitabine.

5. Effective December 1, 2005, oxaliplatin has been approved for use
as an adjuvant therapy in patients with stage II colon cancer, in
combination with 5-fluorouracil/leucovorin.

6. Effective May 1, 2005, oxaliplatin is covered for the off-label
indication of patients with malignant neoplasm of the stomach.

Limitations

1. Oxaliplatin is not covered for any indications other than those
specifically listed above in the Indications section of this LCD.

LCD for Oxaliplatin (ELOXATIN®), L13743, Contractor: National Government
Services, Inc. (formerly known as Empire Medicare Services).

The LCD precludes reimbursement under Medicare Part B for use of this drug for
outpatient chemotherapy for any indications other than those specifically listed. In
this case, Empire denied coverage for its use in chemotherapy for a patient with
bladder cancer, an off-label use.
C. Issue

The issue in this case is whether the LCD unreasonably prohibits Part B Medicare
reimbursement for coverage of oxaliplatin for the treatment of patients with bladder
cancer.

D. Findings Pursuant to 42 C.F.R. §§ 426.450 through 426.457

I make findings to support my decision in this case. I set forth each finding below as
a separate heading. I discuss each finding in detail.

1. The LCD record is complete and adequate to support the
validity of the LCD provisions at issue and I find the LCD is
reasonable under the reasonableness standard.

The AB is disputing the determination by Medicare not to cover the use of
chemotherapy treatment with oxaliplatin for his bladder cancer. The statements of
the AB and his physician, as well as the other materials submitted with his complaint,
indicate that oxaliplatin is not labeled for use or indicated for patients with bladder
cancer. Essentially, the AB is requesting that I find the LCD unreasonable because it
does not recognize as appropriate the off-label use in this instance for bladder cancer.

My focus is upon the LCD challenged by the AB and whether or not the LCD record
is complete and adequate to support the validity of the LCD provisions under the
reasonableness standard. I find that the LCD is reasonable and consistent with
longstanding CMS policy.

Medicare policy recognizes that often medical science progresses rapidly and what
one day may be considered experimental, may later be considered acceptable
treatment after studies show that a procedure or drug regimen is effective. Anti-
cancer chemotherapeutic agents are eligible for coverage when used in accordance
with Food and Drug Administration (FDA)-approved labeling, when the off-label use
is supported in one of the authoritative drug compendia listed in section
1861(t)(2)(B)(ii)() of the Act, or when the Medicare Carrier/Contractor determines
an off-label use is medically accepted based on guidance provided by the Secretary
(section 1861(t)(2)(b)(ii)(ID of the Act). See Medicare Benefit Policy Manual,
CMS Publication 100-2, Chapter 15, Section 50.4.5. Also, there is an NCD that
states that oxaliplatin will be covered for off-label use only when it is being used in
specific clinical trials identified by CMS for coverage. Medicare NCD Manual Part
2, section 110.17 (effective January 28, 2005), CMS Publication 100-03. That
7

section specifically lists the clinical trials for which its use is approved and it does not
include any trials for bladder cancer and the LCD record here does not support that
its use for the aggrieved party was pursuant to any CMS-approved clinical trials.

That section further states —

This policy does not alter M

edicare coverage for items and

services that may be covered or non-covered .. . The existing
requirements for coverage for oxaliplatin for FDA-approved

indications are not modified
make reasonable and necess:

section 1861(t)(2)(b)(ii)(II) o

. .. Contractors shall continue to
ary coverage determinations under
f the [Social Security] Act based on

guidance provided by the Secretary for medically accepted uses
of off-label indications of oxaliplatin . . . provided outside of the

identified clinical trials ....
Medicare NCD Manual, Part 2, Section 1

In this case, there is no dispute that oxalip

0.17.C.

latin is not FDA-approved for the AB’s

type of bladder cancer; it is also clear from the LCD record that the off-label use for

bladder cancer is not supported by one of
under section 1861(t)(2)(B) of the Act. T:

the authoritative drug compendia listed
us, the only issue before me is whether the

Medicare Contractor should have determined that the off-label use of oxaliplatin for

the AB’s bladder cancer is medically acce
Medicare Contractor reviewed submitted
the use of oxaliplatin for pancreatic, blad
Therefore, the Contractor determined that

pted. The LCD record indicates that the
iterature and found that it did not support
er or refractory germ cell cancer.

the LCD would not be revised to include

these conditions at this time. The Contractor further indicated that it would review

any published peer-reviewed double-blin
extending coverage for such conditions.
no further evidence to show that any such

ed and randomized studies which support
rhe AB submitted no response and provided
peer-reviewed double-blinded and

randomized studies have been done that support a finding that off-label use of this
drug for bladder cancer is safe and effective.
8

I therefore find that the LCD at issue here is valid and reasonable under the
reasonableness standard.

2. The review process is complete upon issuance of this decision.

Since I find that the LCD record is complete and adequate to support the validity of
the challenged LCD under the reasonableness standard, “issuance of a decision
finding the record complete and adequate to support the validity of the LCD ends the
review process.” 42 C.F.R. § 426.425(c)(2).

/s/
Alfonso J. Montano
Administrative Law Judge
